Citation Nr: 0724645	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
December 1965 to December 1967, to include active duty in 
Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.
 
The veteran's appeal has been advanced on the docket due to 
his financial hardship.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was denied by an unappealed July 1999 RO decision on the 
basis that the claimed disability was not currently present 
in the veteran.  
 
2.  Evidence received since the final decision of record 
relates specifically to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD; the 
additional evidence raises a reasonable possibility of 
substantiating the claim.

3.  The competent medical evidence shows that the veteran's 
PTSD was caused by his exposure to combat in the Republic of 
Vietnam.  





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A;  38 C.F.R. §§ 3.303, 3.304(f) (2006).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
this claim.  


Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis-New and Material Evidence

The veteran was initially denied service connection for PTSD 
in a July 1999 rating decision on the basis that, at that 
time, there was no current disability present.  The veteran 
has since filed a petition to reopen this claim, contending 
that he has submitted new and material evidence.  The Board 
agrees.  

In a September 2004 rating decision, the RO determined that 
new and material evidence did exist to reopen the veteran's 
claim.  This action notwithstanding, it is the Board's duty 
to evaluate each petition to reopen in its own right before 
proceeding to an adjudication on the merits.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In so doing, the 
Board notes that the record contains a November 2003 private 
psychologist's opinion which diagnoses the veteran with PTSD.  
This evidence is new, in that it was not of record at the 
time of the RO's initial denial.  Additionally, this evidence 
is material, in that it relates to a previously unestablished 
fact (existence of a current disability) necessary to 
substantiate the underlying claim.  See 38 C.F.R. § 3.156.  
The Board will thus reopen the veteran's claim for service 
connection for PTSD and proceed with an adjudication on the 
merits.  

Analysis-Service Connection 

The veteran contends that his service in the Republic of 
Vietnam exposed him to significant combat stressors, the 
memory of which has caused him to develop PTSD.  The 
veteran's service medical records do not contain any 
treatment or diagnosis of a mental disability; however, the 
veteran did identify that he had "nervous trouble" during 
his separation physical examination.  

Regarding a current disability, there is a November 2003 
private psychologist's report which diagnoses the veteran 
with PTSD, and the Board will thus concede the existence of 
the veteran's claimed condition.  Furthermore, this opinion 
goes into significant detail about the origins of the 
veteran's disorder stating, essentially, that exposure to 
various combat stressors (weapons fire etc. ) occurring while 
the veteran served in Vietnam has caused him to develop PTSD 
post-service.  

Given that there is evidence of a current disability as well 
as a nexus opinion, the remaining element is that of a 
verified stressor.  The veteran served in Vietnam and was 
awarded the Vietnam Service Medal.  The veteran's DD Form 214 
lists a Military Occupational Specialty of cook, and the 
veteran did not receive any decorations or awards for 
participation in combat operations.  The veteran does not 
deny that he served as a cook; however, he states that this 
duty required him to serve as a truck driver in a collateral 
function.  Specifically, he states that as a cook it was one 
of his secondary duties to travel with his company first 
sergeant (via 2 1/2 ton truck) to various places throughout 
Vietnam to obtain food rations for the soldiers in his unit.  
The veteran states that he would drive from Nha Trang to Cam 
Ranh Bay (20-30 miles) on supply runs and that his truck 
would often come under attack by enemy forces and that he 
would have to drive on roads laden with mines.  

There are no specific Department of the Army records on file 
which would corroborate the veteran's stressors.  He has, 
however, submitted two "buddy" statements of his in-service 
comrades who performed similar duty in Vietnam with the 
veteran.   These statements discuss  the veteran's duty as a 
truck driver and mention exposure to combat stressors such as 
sniper fire and the viewing of dead American soldiers.  The 
Board notes that both the veteran and one of his comrades 
list the name of the same company first sergeant as a 
passenger who would routinely be traveling on the supply runs 
when the truck would come under fire.  This is significant, 
in that it provides consistency in detailing the events of 
the veteran's service and tends to bring credibility to the 
claim of duty as a truck driver under combat conditions.  
Furthermore, the Board finds that driving an Army truck is a 
duty which is certainly within the realm of possibility for a 
cook assigned to procure rations, and as the duty was 
secondary in nature, it is not surprising that there is no 
official documentation of this service.

Driving a supply truck in Vietnam would, undoubtedly, put the 
veteran in contact with numerous risks given the clandestine 
and guerilla nature of the enemy forces engaged in combat 
against the United States during that conflict.  The Court of 
Appeals for Veterans Claims has stated that it is not 
necessary to confirm every detail of a veteran's claimed 
involvement in stressful circumstances.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  While there is no 
documentation that the veteran came under fire while driving 
a truck, the statements of his service comrades regarding the 
dangers of supply truck operations as well as the veteran's 
in-service complaint of nervous trouble constitute credible 
evidence of exposure to enemy fire and the onset of 
psychiatric symptoms.  As this is the case, the Board will 
concede the existence of a combat stressor.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304; Gaines v. West, 11 Vet. App. 
353, 357-58 (1998).  

Given that there is a current disability, a verified 
stressor, and a competent medical opinion which links the 
current disability to the stressor, the elements of service 
connection have been met, and the veteran's claim is granted.  


ORDER

The veteran's claim to reopen a previously denied claim for 
entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD is granted.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


